Mr. Justice Eakin
delivered the following dissenting opinion:
There is no similarity between the Medford charter and that of St. Johns, either in its language or effect. The language of the Medford charter that takes it out of the local option law is that the city council shall have power and authority to “license, tax, regulate, or prohibit, barrooms, drinking shops * * irrespective of any general law in the State on the subject enacted by the legislature or by the people at large,’ clearly showing a purpose to except it from the provisions of the local option law; while the language of the St. Johns charter is that the council shall have the authority to “regulate and restrain * * barrooms * * the sale and disposal. * * No provisions of the law concerning the sale or disposition of any spirituous, vinous, fermented, or malt liquors in Multnomah County, shall apply to the sale or disposition of the same in the city of St. Johns,” having reference only to license regulation, and cannot apply as a limitation upon the power of the State to prohibit such sales. The local option law contains no provision in regard to the license tax or the regulation of the business. The legislative policy in *169granting municipal charters has always been to concede to the city the license tax and the regulation of the business under the license, and to exempt them from the operation of the State license law applicable to. counties, known as the “gallon law.” And, notwithstanding the gallon law excepts cities from its operation, lest that exception may apply only to cities incorporated prior to the date of the enactment, it has been common practice to put such an exception in the later charters. This clause in the St. Johns charter is literally copied from the charter of the city of Portland, granted in 1903, which antedates the local option law, and had no reference to it, and evidently the legislature had no other purpose in the case of the St. Johns charter than to except it from the operation of the gallon law.
■ Again, it will be noted that the St. Johns charter does not empower the city to prohibit, but only to “regulate and restrain” “the sale and disposition” of liquor. This we think does not empower it to prohibit sales. It is so expressly held in City of Portland v. Schmidt, 13 Or. 22 (6 Pac. 224), where Mr. Justice Thayer says: “There can be no question that the power of the common council in regard to the sale of liquor extends no further than to license, tax, regulate and restrain barrooms and drinking shops. There is a provision in the charter empowering the council to restrain intoxication; also a clause to provide for the good order of the city. * * The council doubtless have power under them to prohibit the sale of liquor upon particular days or at particular places, such as upon a street, but not to prohibit their sale generally.” See also, Black, Intoxicating Liquors, Section 227. In 23 Cyc. 69 it is said: “And although the municipality may be given power to ‘restrain’ the sale of intoxicants, this term is construed as equivalent to ‘restrict,’ and not as equivalent to ‘suppress,’ and hence does not authorize a prohibitory ordinance.” This is also the holding in *170Mernaugh v. City of Orlando, 41 Fla. 433 (27 South. 34) ; Steffy v. Town of Monroe City, 135 Ind. 466 (35 N. E. 121: 41 Am. St. Rep. 436) ; Logan City v. Buck, 3 Utah 301 (2 Pac. 706). And these cases are all cited to this effect in 7 Words & Phrases, 6183. See, also, Chicago Packing & Provision Co. v. City of Chicago, 88 Ill. 221 (30 Am. Rep. 545) ; Smith v. Town of Warrior, 99 Ala. 481 (12 South. 418), however, holds to the contrary. Vinson v. Town of Monticello, 118 Ind. 103 (19 N. E. 734) is not in point, as it relates only to prohibition of sales without license, and, if the power to prohibit is not vested exclusively in the city, it must rest in the State. Therefore, after Precinct No. 91 voted for prohibition, the city had no authority to issue a license for the sale of intoxicants therein.
Decided December 21, 1909.
[105 Pac. 884.]
In support of motion, in the first instance, appeared Mr. Andrew M. Crawford, Attorney General, and Mr. Joseph H. Page, Deputy District Attorney.
In opposition there was a brief over the names of Mr. Thomas O’Day, for appellant, and Mr. Martin L. Pipes, amicus curiae. Also a brief amicus curiae by Mr. William D. Fenton.* In opposition to the motion there was a brief, amicus curiae, over the names of the following counsel: Mr. A. E. Clark, Mr. Charles H. Carey, Mr. Stewart B. Linthicum, Mr. M. G. Munley, Mr. Dan J. Malarkey, Mr. John F. Logan, Mr. William W. Cotton, Messrs. Platt & Platt, Mr. John P. Kavanaugh, Mr. James B. Kerr, Mr. Samuel B. Huston, Messrs. Bauer & Greene, Mr. Arthur C. Spencer, Messrs. Veazie & Veazie, Mr. John H. Hall, Mr. Franklin T. Griwth, Mr. Alex Bernstein, Mr. D. Solis Cohen, Mr. Cicero M. Idle-man, Messrs. Cole & Cole, Mr. William T. Muir, Mr. Ralph W. Wilbur, Messrs. Kollock & Zollinger, Messrs. Grainam, Cleeton & Davis, Mr. Roger B. Sinnot, Mr. Harrison Allen, Mr. Schuyler C. Spencer, Mr. Ralph E. Moody, Mr. Russell E. Sewall, Mr. Milton W. Smith, Messrs. Conley & DeNeffe, Mr. William Brewster, Mr. W. C. Benbow, Mr. John Manning, Mr. Warren E. Thomas, Mr. Jerry Bronaugh, Mr. Gustavus C. Moser, Mr. John C. McCue, Mr. John H. Stevenson, Mr. William W. Banks, Mr. Charles J. Schnabel, Mr. W. P. La Roche, Mr. Allan R. Joy, Mr. J. H. Middleton, Messrs. McAllister & Upton, Mr. John A. Collier, Mr. H. E. Collier, Mr. Arthur C. Emmons, Mr. J. Frank Shelton, Mr. James McCain, Mr. Frank W. Fenton, Mr. W. T. Vinton, Mr. B. A. Kliks, Mr. Joseph E. Hedges, Mr. Edmund B. Tongue, Mr. C. A. Hardy, Mr. John A. Carson, Mr. William H. Holmes, Mr. William M. Kaiser, Mr. Nehemiah L. Butler, Mr. Oscar Hayter, Mr. Joseph E. Sibley, Mr. Gale S. Hill, Mr. Walter L. Tooze, Jr., Mr. W. R. Bilyeu, Mr. James K. Weatherford, Mr. Percy R. Kelly, Mr. John J. Whitney, Mr. W. S. McFadden, Mr. J. F. Yates, Mr. E. R. Bryson, Mr.E.E. Wilson, Mr.Edward D.Horgan, Mr. George Den-man, Mr. John A. Buchanan, Mr. W. Lair Thompson, Mr. Alfred S. Bennett, Mr. Clinton E. Woodson, Mr. Stephen A. Lowell, Mr. John P. Winter, Mr. Roscoe R. Johnson, Mr. Turner Oliver, Mr. William Miller, Mr. John L. Rand, Mr. Julius N. Hart, Mr. M. L. Olmsted, Mr. Samuel White. Mr. James R. Nichols, Messrs. Brook & Tomlinson, Mr. R. G. Wheeler, Mr. George W. Hayes, Mr. C. H. Leonard, Mr. Charles L. McNary, and Mr. John H. McNary. In reply, supporting the motion, there was a brief over the names of Mr. Andrew M. Crawford, Attorney General, Mr. George J. Cameron, District Attorney, Mr. Joseph H. Pages, Deputy District Attorney, and A. King 'Wilson, for respondent.
*170Me. Chief Justice Moore concurs in this dissent.